t c summary opinion united_states tax_court john j malone sr and karen r malone petitioners v commissioner of internal revenue respondent docket no 27815-07s filed date john j malone sr and karen r malone pro_se lisa k hunter for respondent paris judge this case was heard pursuant to section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall 1subsequent section references are to the internal_revenue_code_of_1986 as amended unless otherwise indicated not be treated as precedent for any other case the issues before this court are whether respondent can proceed with collection of petitioners’ tax liability2 via lien and levy whether respondent’s assessment with respect to the mischaracterization of petitioners’ capital_gain as ordinary_income and petitioners’ omission of the social_security_number needed for a dependency_exemption deduction was valid under sec_6213 and whether respondent abused his discretion by denying petitioners’ request for an abatement of interest for and under sec_6404 the court holds the following because a portion of the assessment of petitioners’ tax_liability the assessment was invalid respondent cannot proceed to collect the tax attributable to the mathematical error for that tax_year via lien or levy and the appeals officer did not abuse his discretion in denying petitioners’ request for abatement of interest for and under sec_6404 2although petitioners raised in the petition the issue of whether respondent can proceed to collect the tax_liability via lien or levy this issue is moot on date their tax_liability was satisfied after respondent had applied the credits from and 3although petitioners’ tax_liability has been satisfied this court still has jurisdiction over petitioners’ request for an abatement of interest for see 126_tc_1 bucaro v commissioner tcmemo_2009_247 background petitioners john j malone sr petitioner husband and karen r malone petitioner wife are husband and wife petitioners resided in nebraska when the petition was filed tax returns petitioners timely filed two requests to extend the time to file their joint federal_income_tax return tax_return to date and then to date respectively yet they did not file their tax_return until date petitioners also filed a request to extend the time to file their joint federal_income_tax return tax_return due on date to date however petitioners did not file their tax_return until date when they filed their tax_return before filing their tax returns petitioners executed form_2848 power_of_attorney and declaration of representative poa on date authorizing their certified_public_accountant c p a martin d hocevar to receive and inspect confidential tax information and to perform any and all acts that petitioners could perform with respect to any matter relating to the and tax returns their c p a prepared the returns for those years petitioners reported on their tax_return dollar_figure of federal_income_tax they did not include a payment with this tax_return but reported the withholding from their wage income for that year and an estimated payment from a previous tax_year petitioners reported on their tax_return dollar_figure of federal_income_tax petitioners did not include a payment with this tax_return but reported dollar_figure of withholding from their wage income for assessment of petitioners’ and tax_liabilities on date the internal_revenue_service irs recorded the assessment indicating that petitioners owed dollar_figure of federal_income_tax a dollar_figure late-filing addition_to_tax and a dollar_figure failure to timely pay addition_to_tax for on the same day the internal_revenue_service also assessed federal_income_tax of dollar_figure and additions to tax of dollar_figure dollar_figure and dollar_figure for failure to pay estimated_tax failure to timely file and failure to timely pay tax respectively for the tax_assessment 14-month period following assessment_date to date request for abatement on date petitioners and their c p a sought advice from the taxpayer_advocate_service tas concerning abatement of the additions to tax for and tas advised petitioners to submit a written request for abatement of those additions to tax for those tax years and petitioners did so by date on date revenue_officer sharon barber ro barber met with petitioners and orally denied their requests for abatement of the additions to tax for and ro barber gave publication collection appeal rights to petitioners explained the appeal process and informed them of their right to appeal her decision by date last ro barber informed petitioners that if they did not pay their and tax_liabilities on or before date a federal_tax_lien would be filed for each year by letter dated date ro barber denied petitioners’ requests for abatement of the additions to tax for and because petitioners failed to prove reasonable_cause for their failure to timely file their tax returns and pay their tax_liabilities additionally the letter informed petitioners that they owed federal_income_tax and interest of dollar_figure and dollar_figure for and respectively last ro barber indicated that a discrepancy existed as to the amount of the tax_liability petitioners reported on their original tax_return and the amount the irs assessed ro barber explained further that once she had identified the reason for this discrepancy an explanatory notice would be issued to petitioners and their representative no prior notice or explanation of adjustment had been issued on date petitioners filed form 1040x amended u s individual_income_tax_return amended_return to amend their tax_return on date ro barber sent to petitioners the transcript relating to their assessment no notice_of_deficiency was issued the only notice petitioners received relating to their assessment was letter 474c dated date stating per your request the irs has processed your amended_return there was an error in your figures irs has adjusted your account this letter did not notify petitioners that the amount of tax in excess of that shown on the tax_return was due and such an amount due was computed on the basis of a mathematical_or_clerical_error appearing on the return did not specify the mathematical_or_clerical_error alleged and did not render an explanation other than an error in your figures this notice reflected petitioners’ taxable_income and the tax_liability as reported on their amended_return and the irs’ corrected entries thereof by date petitioners did not appeal ro barber’s decision and did not make any payment of their and tax_liabilities on date petitioners’ c p a who held a poa challenged the assessment by a faxed letter stating that the income reported on petitioners’ schedule d capital_gains_and_losses was correctly characterized as capital_gain not ordinary_income and should be taxed at a capital_gain rate in addition petitioners’ c p a stated also that your assessed amount of petitioners’ income is dollar_figure higher than the tax_return i don’t see why that is the case by letter dated date petitioner husband provided the reasons the additions to tax for and should be abated but did not appeal ro barber’s decision on date ro barber issued a notice_of_federal_tax_lien filing and your right to a hearing to petitioners indicating that federal tax_liens were filed on or about date to collect the tax_liabilities of dollar_figure and dollar_figure for and respectively the irs filed the and federal tax_liens on date by date petitioners timely submitted a request for a collection_due_process_hearing cdp hearing challenging the liens 4before the filing of the lien to collect the entire amount of the tax_liability most of petitioners’ tax_liability had been satisfied when respondent had applied credits from and respondent allocated dollar_figure dollar_figure and dollar_figure on june july and date respectively from and dollar_figure on date from january to date cdp hearing and the appeal of the denial of the abatement by fax dated date petitioner husband belatedly submitted to revenue_officer randall smith ro smith the collection group manager an appeal of ro barber’s denial of their request for abatement of the additions to tax for and by that same fax petitioner husband reminded ro smith to call him this week to set an appointment to discuss the matter they had spoke about on the telephone before the new year because petitioner husband had misplaced ro smith’s telephone number and there was no way to reach ro smith or rediscover it although petitioner husband and petitioners’ c p a scheduled with mr smith a meeting on an unknown date that meeting did not occur because the parties had a miscommunication as to the time on date petitioner husband and petitioners’ c p a attended another meeting scheduled with ro smith who left them a message upon their arrival that he would be late because of a teleconference with his superior after waiting for or minutes petitioner husband and petitioners’ c p a left they immediately sought assistance from mary hickey of tas complaining about ro smith’s cancellation of the meeting and the difficulties petitioner husband had reaching ro smith either via telephone or in person ms hickey was able to contact ro smith immediately and ro smith assured her that he would contact petitioner husband and reschedule the appointment by date petitioner husband informed tas that ro smith did return his call and he would call ro smith to reschedule the appointment because the letter 474c did not provide any reasons for the excessive_amount of their assessment petitioner husband requested further that ms hickey review the adjustments ms hickey soon determined that the assessment was made for two reasons there was a mathematical error based on the omission of the social_security_number required for the dependency_exemption deduction and the irs incorrectly assumed that an ordinary tax_rate applied to a capital_gain petitioners reported on their schedule d petitioner husband then asked ms hickey to determine the proper amount of the tax the additions to tax and the accumulated interest for that year although petitioners had timely challenged the assessment under the mathematical error procedure of sec_6213 and no notice_of_deficiency was issued officer gary herman ro herman proceeded to collect by levy and issued a final notice-- notice_of_intent_to_levy and notice of your right notice_of_levy on date indicating that on that date petitioners had unpaid amount from prior notices of dollar_figure and dollar_figure for and respectively the notice_of_levy also notified petitioners that their additional interest was dollar_figure and dollar_figure for and respectively on that same day petitioner husband did not attend a scheduled meeting with ro herman because of flight problems and the meeting was later rescheduled for date on date ro herman informed tas that petitioner husband failed to prove reasonable_cause that would justify abatement of the additions to tax for and and failed to submit a timely appeal on date petitioner husband met with ro smith and ro herman with the expectation of appealing ro barber’s denial of the additions to tax abatements for and petitioner husband said that ro barber hated him and was uncooperative in response ro smith and ro herman reiterated their reasons for the denial and served him a summons ordering petitioners to appear and provide financial records on or before date petitioner husband believed the meeting was a scheme to serve him the summons and he stated that the irs had been treating him unfairly he also challenged the accuracy of the assessment and requested that the irs provide an accurate accounting of petitioners’ tax_liability the revenue officers responded that the assessment was accurate on date petitioners timely submitted a request for a collection_due_process_hearing to challenge the notice of collection via levy on the basis that the irs collection personnel have been wrong about the tax amount due and abusive on date ms hickey informed the revenue officers of her view that respondent’s conclusion regarding the amount of petitioners’ assessment was incorrect and the assessment should be reduced on date a tas case advocate sent an operation assistance request to the irs functional unit for an adjustment of dollar_figure because petitioners’ capital_gain for the tax_year was mischaracterized as ordinary_income and taxed at an improper rate that same day petitioner husband sent to tas a dollar_figure payment and tas forwarded that payment to the irs on date to be applied toward petitioners’ tax_liability leaving unpaid a balance of the remaining assessment and the additions to tax by date the summons was withdrawn and petitioners’ request for a cdp hearing was forwarded to the office of appeals april to date the office of appeals on date the irs recharacterized the ordinary_income as capital_gain for and abated dollar_figure of tax dollar_figure of the late-filing addition_to_tax dollar_figure of the late-payment addition_to_tax and dollar_figure of interest a letter of abatement for that tax_year was never issued to petitioners or their c p a who held a poa nor was a notice_of_deficiency issued after the abatement and reassessment also in date petitioners’ case was assigned to settlement officer dan van grunsven so van grunsven who immediately contacted tas in regard to a face-to-face hearing on date tas informed so van grunsven that petitioners would most likely want a face-to-face conference because they had paid most of the tax_liability on date that same day so van grunsven emailed ro herman requesting copies of the correspondence between the revenue officers and petitioners by letter dated date so van grunsven informed petitioners of the issues that would be addressed during the cdp hearing and requested that petitioners call to schedule the hearing by date petitioners’ tax_liability was satisfied after respondent applied credits from and on date a tas representative contacted so van grunsven notifying him that petitioner wife was undergoing cancer treatment so van grunsven responded to a tas representative that a final response letter would be issued stating that petitioners had to contact so van grunsven by date so van grunsven sent the final response letter that day on date petitioner husband called so van grunsven and became upset stating that he had received incorrect or slanderous information from the omaha collection department petitioner husband further informed so van grunsven of petitioner wife’s cancer treatment and tas’ assurance of no further action taken by mr van grunsven so van grunsven informed petitioner husband that tas never advised or made a request to defer the cdp hearing so he allowed petitioner husband to reschedule the hearing on date petitioner husband called so van grunsven to raise the issue of the abatement of the additions to tax for and complained how the omaha collection department had taken actions to ruin his life and requested that ms hickey be the sole tas employee on the conference call pursuant to this conversation petitioner husband and so van grunsven decided that the cdp hearing would be conducted by telephone however petitioner husband never scheduled the conference call by email dated date a tas representative informed so van grunsven that a cdp hearing should be scheduled for date petitioners failed to attend that meeting on date a tas representative informed so van grunsven that petitioner husband had taken pain medicine causing him to oversleep and therefore miss the date meeting the cdp hearing was rescheduled for date at the hearing so van grunsven allowed petitioners to appeal the denial of the abatement of the additions to tax for and even though it was not properly in issue with the hearing on the abatement denial to be conducted separately from the cdp hearing petitioners also asserted that the revenue officers failed to provide the accurate amount of their tax_liability and therefore petitioners had to obtain the amount from tas during the hearing petitioners for the first time requested an abatement of interest for and petitioners complained that the amount of tax due the revenue officers provided for was overstated by dollar_figure petitioners also requested that the liens to collect the and tax_liabilities be withdrawn to allow petitioners to obtain a loan to pay the balance petitioners added that they were facing economic hardship because they did not have health insurance to defray the medical costs incurred from petitioner wife’s cancer treatment and therefore had used most of their funds to pay those bills consequently so van grunsven informed petitioners that he would decide only the issues relating to the liens and levies used to collect the and tax_liabilities and the abatement of interest for those tax years on date appeals officer david l torrison ao torrison conducted a telephone hearing concerning petitioners’ second request for abatement of the additions to tax for and ao torrison issued a determination sustaining the denial of that abatement ao torrison reasoned that petitioners failed to prove reasonable_cause for their failure to timely file their tax returns and pay their tax_liabilities that would justify abatement notices of determination two notices of determination notices were issued on date the notices stated that the tax_liability had been satisfied and the irs would not proceed to collect such a liability via lien or levy the first notice stated that respondent would not withdraw the lien filed to collect the tax_liability because all applicable laws and administrative procedure were followed and the filing of the lien was not premature according to the first notice petitioners could not raise the underlying liability as an issue that notice further stated that petitioners failed to pay the tax due for the tax_year after receiving other notices demanding payment of the tax_liability in a timely manner according to that notice the abatement of interest for and was denied because the interest was primarily attributable to petitioners’ failure to address the liabilities and not due to any unreasonable delays or errors attributable to an irs officer in performing either a managerial or ministerial_act the second notice stated that respondent could collect by levy the tax petitioners owed for the tax_year and that all applicable laws and administrative procedures had been satisfied tax_court petition on date petitioners timely filed a petition with this court stating we are entitled to relief from the claims by the irs specifically irs personnel refused to afford us proper administrative appeals not only in the additions to tax process for which this unjust debt is claimed by the irs but failed to give due consideration to the way we as earners and therefore taxpayers make our living discussion i appeals officer’s determinations to proceed with the collection of petitioners’ tax_liability by lien and levy a collection principles and procedure in congress enacted sec_6320 and sec_6330 to protect certain taxpayer rights and to ensure that the irs uniformly follows those prescribed procedures see s rept pincite 1998_3_cb_537 sec_6320 affords taxpayers the right to a fair hearing upon the filing of a notice of lien while sec_6330 provides the same right when a notice_of_levy has been issued this court has jurisdiction under sec_6330 to review the appeals officer’s determinations a lien arises after a taxpayer’s tax_liability has been properly assessed and a notice_and_demand has been made sec_6321 a taxpayer must request a cdp hearing within the statutorily prescribed period sec_6320 b the irs can also issue a notice to collect the tax owed by levy after the tax_liability has been properly assessed and a notice_and_demand has been made sec_6330 governs the cdp hearing where a taxpayer disputes the notice of a filing of a lien and the notice of intent to collect tax by levy pursuant to sec_6330 the appeals officer must verify whether the requirements of the applicable law or administrative procedure have been met b verification under sec_6330 this court has authority to review an issue relating to the verification requirement of sec_6330 regardless of whether a taxpayer raised that issue at the cdp hearing see 131_tc_197 marlow v commissioner tcmemo_2010_113 when a dispute pertains to an error of law as it does here the abuse_of_discretion standard should be applied see 125_tc_14 marlow v commissioner supra for the reasons set forth below this court holds that the appeals officer’s determination to proceed with collection of petitioners’ tax_liability via a lien and levy was an error of law and thus an abuse_of_discretion applicable law sec_6501 generally provides that a valid assessment of income_tax_liability may not be made more than years after the later of the date the tax_return was filed or the due_date of the tax_return however sec_6213 provides that for an assessment of a deficiency to be valid a notice_of_deficiency must first be mailed to a taxpayer at his last_known_address once the secretary determines a deficiency in respect of the tax owed see also hoyle v commissioner supra pincite sec_6211 defines a deficiency as the amount by which the correct_tax imposed under the code exceeds the amount of tax_shown_on_the_return plus the amount of tax previously assessed less any rebates once a notice_of_deficiency is issued and a taxpayer timely files a petition with this court the tax_court has jurisdiction over the redetermination of the deficiency sec_6213 where an assessment arises from a mathematical_or_clerical_error appearing on the return no notice_of_deficiency is required under sec_6213 however with an exception not relevant here a notice of mathematical error generally should be issued notifying the taxpayer that on account of a mathematical_or_clerical_error appearing on the return an amount of tax in excess of that shown on the return is due and that an assessment of the tax has been or will be made on the basis of what would have been the correct amount of tax but for the mathematical_or_clerical_error that notice must set forth the error alleged and an explanation thereof sec_6213 see also 133_tc_87 sec_6213 must be read in conjunction with sec_6213 which specifies different types of mathematical errors including an incorrect use of any table the irs provides with respect to any return if such incorrect use is apparent from the existence of other information on the return or an omission of a correct_tax identification_number as required under sec_151 for a personal_exemption deduction under sec_6213 this notice of mathematical error is not considered a notice_of_deficiency and therefore a taxpayer who receives such a notice cannot file a petition with the tax_court nonetheless within days after a taxpayer is sent a mathematical error notice the taxpayer may request an abatement of the tax_liability attributable to the mathematical error and the secretary shall abate the assessment sec_6213 a reassessment of the tax with respect to the abatement shall be subject_to the deficiency procedure id no levy or proceeding for the collection of such an assessment shall be made begun or prosecuted during the period in which the assessment may be abated sec_6213 if a petition is timely filed the tax_court has jurisdiction over the redetermination of that deficiency arising from that reassessment sec_6213 parties’ contentions petitioners contend that the assessment was invalid and therefore respondent improperly verified the applicable law petitioners argue that respondent failed to issue a notice_of_deficiency notwithstanding that petitioners’ tax_liability constituted a deficiency under sec_6211 although respondent concedes that no notice_of_deficiency was issued respondent argues that petitioners’ tax_liability as determined does not constitute a deficiency and arose out of the mathematical errors on the return this court disagrees validity of assessment this court has no quarrel over the portion of the assessment attributable to the tax petitioners reported due on their tax_return however this court holds the following the portion of the assessment attributable to respondent’s mischaracterization of the capital_gain is not at issue nothwithstanding the fact that the lien was filed to collect the entire amount of petitioners’ tax_liability and the other portion attributable to petitioners’ omission of the social_security_number needed for the dependency_exemption deduction is invalid respondent’s mischaracterization of petitioners’ capital_gain as ordinary_income is not a mathematical error under sec_6213 this adjustment falls squarely within the definition of deficiency under sec_6211 and required respondent to issue a notice_of_deficiency under sec_6213 the issuance of the notice_of_deficiency would have afforded petitioners the right to have an opportunity to petition for redetermination of the deficiency in this court see freije v commissioner t c pincite however this portion of petitioners’ tax_liability is no longer at issue because respondent has abated it the portion of the assessment attributable to the omission of the dependent’s social_security_number is invalid although the omission of the dependent’s social_security_number needed to claim a dependency_exemption deduction is considered a mathematical error under sec_6213 letter 474c issued to petitioners was improper on its face under sec_6213 that letter did not notify petitioners that the amount of tax due in excess of the amount of tax petitioners reported on their form 1040x and their adjusted total_tax liability were based on a mathematical error did not set forth the specific error alleged and did not adequately explain such an error furthermore contrary to the fact that petitioners’ representative timely challenged the assessment and requested an abatement of the assessment respondent failed to follow the procedure under sec_6213 by instituting the collection of the assessment via levy while the abatement process relating to the supposed mathematical errors was occurring respondent’s failures derogate from petitioners’ rights under sec_6213 thereby compelling this court to void the portion of the assessment attributable to the omission of the dependent’s social_security_number see freije v commissioner supra pincite ii abatement of interest petitioners requested abatement of the interest accrued from the due dates of their and tax returns until the assessment of their tax under sec_6404 the commissioner may abate part or all of an assessment of interest on any payment of income gift estate and certain excise_taxes to the extent that any error or delay in payment is attributable to erroneous or dilatory performance of a ministerial or managerial act by an officer_or_employee of the commissioner a taxpayer is entitled to this relief if no significant aspect of such an error or delay can be attributed to the taxpayer involved id a taxpayer can make such a request for abatement of interest only after the irs has contacted him in writing with respect to such a deficiency or payment id the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2 proced admin regs in contrast the term managerial act means an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel sec_301_6404-2 proced admin regs any decision concerning the proper application of federal tax law state law or administrative procedure cannot be considered a managerial or a ministerial_act sec_301 b proced admin regs congress did not intend sec_6404 to be used routinely to avoid payment of interest but intended its application where the failure to do so would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 this court has jurisdiction under sec_6404 to review respondent’s decision as to whether petitioners are entitled to an abatement of interest for the tax_year to prevail a taxpayer must prove that the commissioner abused his discretion by exercising it arbitrarily capriciously or without sound basis of fact or law 112_tc_19 in its review the court must give due deference to the commissioner’s determination see id there is no basis on which to find that any unreasonable error or delay in petitioners’ payments of interest for and is attributable to an officer_or_employee of respondent being erroneous or dilatory in performing a managerial or ministerial_act it is undisputed that petitioners filed their 5the court does not have jurisdiction to review respondent’s determination for abatement of the additions to tax see sec_6404 tax_return approximately years and months late and their tax_return approximately years and months late they did not submit any payment when they filed those returns even when petitioners amended their return on date they still did not submit any payment petitioners knew of the actual self-assessed amounts of tax_liabilities for those tax years but chose not to pay petitioners and their c p a could have on their own calculated the exact amount of the tax and the interest for and more specifically petitioners did not wait for the revenue officers to calculate the interest they owed for the tax_year and quickly proceeded to pay most of the liability including the interest without providing the revenue officers an opportunity to do so petitioners also contend that the invalid assessment would be a sufficient reason for abatement of interest for that year nonetheless the improper assessment of petitioners’ tax_liability would be considered neither a managerial nor a ministerial_act under sec_6404 because any assessment of tax_liability would require the application of federal_law petitioners further argue that an error was attributable to ro barber’s failing to notify petitioners of their rights to appeal her decision petitioners’ argument is baseless because ro barber properly sent a notice letter on date petitioners also argue that the review of ro barber’s decision was delayed due to ro smith’s unavailability and failure to attend meetings he scheduled the record does not support petitioners’ assertions but indicates that petitioners contributed significantly to the delay in meeting ro smith petitioner husband was the one who misplaced ro smith’s telephone number he and his c p a would not wait for ro smith’s arrival after ro smith explained his tardiness was based on a prior commitment and petitioner husband himself missed a scheduled meeting furthermore even if ro smith failed to attend those meetings the failure did not cause unreasonable delay in payment of the tax since it took only month for ro smith to review ro barber’s decision and inform petitioner husband of his decision for reasons stated this court holds that the settlement officer did not abuse his discretion by denying petitioners’ request for abatement of interest under sec_6404 conclusion although petitioners seek equitable relief from the interest accrued from the due_date of the tax_return until the payment of their tax_liability this court is a court of limited jurisdiction where no such remedy is available see 484_us_3 thus the court holds that respondent did not abuse his discretion when he denied petitioners’ request for abatement of interest under sec_6404 this court further holds that the appeals officer abused his discretion in issuing the notices of determination to proceed with the collection of the tax_liability via lien and levy because portions of the assessment attributable to the mathematical error on petitioners’ tax_return were invalid under sec_6213 to reflect the foregoing an appropriate decision will be entered
